EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

The Examiner withdraws the Objection to the Abstract as the Abstract has been amended to remove the legal phraseology. 

The Examiner withdraws the Claim Objections as the Claims have been amended to overcome the informalities.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/04/2022 is being considered by the examiner.

Allowable Subject Matter
Claims 1-13 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record fails to teach or suggest singly or in combination a device for testing a steel defect comprising:
“the internal magnetic perturbation sensor array is located below the magnetization source and not in contact with the magnetization source“ in combination with the other elements of the Claim.
Claims 2-12 are allowed as depending on allowed Claim 1.
Claim 13 is allowed on the same grounds as Claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHUL MAINI whose telephone number is (571)270-1099. The examiner can normally be reached M-Th, 9am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M/Examiner, Art Unit 2866                                                                                                                                                                                                        05/11/2022

/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2868